Citation Nr: 0727042	
Decision Date: 08/29/07    Archive Date: 09/11/07

DOCKET NO.  04-04 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to an initial compensable evaluation for service 
connected tendonitis of the right shoulder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran had active duty service from October 1981 to 
September 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2003 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA).  This case was previously before the Board in 
April 2006, when it was remanded for additional development 
of the evidence.

The veteran testified at a personal hearing at the RO in 
March 2004.


FINDING OF FACT

The veteran's service-connected tendonitis of the right 
shoulder is primarily manifested by pain, but without 
clinical features or additional functional loss so as to 
limit any range of motion.


CONCLUSION OF LAW

The criteria for entitlement to a compensable disability 
evaluation for tendonitis of the right shoulder have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.31, 4.59, 4.71a, Diagnostic Codes 5003, 
5019, 5099, 5200, 5201, 5202, 5203 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefit currently sought.  In a July 2003 letter, the 
claimant was informed of the information and evidence 
necessary to warrant entitlement to the benefit sought in 
connection with the original claim of entitlement to service 
connection for right shoulder tendonitis.  Since the issue in 
this case (entitlement to assignment of a higher initial 
rating) is a downstream issue from that of service connection 
(for which a VCAA letter was duly sent in July 2003), another 
VCAA notice is not required.  VAOPGCPREC 8-2003 (Dec. 22, 
2003).  The Board observes that the claimant was actually 
later provided notice more specific to the current claim of 
entitlement to a higher initial rating in a May 2006 VCAA 
letter.  Moreover, these letters advised the appellant of the 
types of evidence VA would assist her in obtaining as well as 
her own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).  The 
Board notes that the July 2003 letter was sent to the 
appellant prior to the November 2003 rating decision.  The 
May 2006 VCAA letter was sent to the appellant prior to a 
subsequent RO-level readjudication of this case in connection 
with a December 2006 supplemental statement of the case.  The 
VCAA notice was therefore timely.  See Pelegrini v. Principi, 
18 Vet.App. 112 (2004).

The Board also notes that the July 2003 letter implicitly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was advised of the need to produce evidence in 
support of her claim, that it was the appellant's 
responsibility to make sure that such evidence was received 
by the RO, and that the veteran needed to inform the RO about 
any medical evidence not yet submitted.  The Board believes 
that a reasonable inference from such communication was that 
the appellant must furnish any pertinent evidence that the 
appellant may have.  Additionally, the Board notes that the 
subsequent May 2006 VCAA letter more expressly notified the 
appellant to submit any pertinent evidence in the appellant's 
possession.  Therefore, the requirements of 38 C.F.R. 
§ 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded.  Id. at 488.  Although the present appeal 
involves the issue of entitlement to an increased rating, VA 
believes that the Dingess/Hartman analysis must be 
analogously applied.

In the present appeal, there has been timely notice of the 
types of evidence necessary to establish a disability rating 
and an effective date for any rating that may be granted.  
The RO furnished the appellant with a letter in May 2006 
which directly explained how VA determines disability ratings 
and effective dates.  This notice was provided to the 
appellant prior to the most recent RO readjudication of this 
case and issuance of a supplemental statement of the case in 
December 2006.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service, private, and VA, have been obtained and 
the veteran has been afforded VA examinations in October 2003 
and November 2006.  The Board finds that the record as it 
stands includes adequate competent evidence to allow the 
Board to decide the case and no further action is necessary.  
See generally 38 C.F.R. § 3.159(c)(4).  No additional 
pertinent evidence has been identified by the claimant as 
available and relevant to the issues on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with this claim.

Analysis

The present appeal involves the veteran's claim that her 
service-connected tendonitis of the right shoulder warrants a 
compensable initial disability rating.  Disability 
evaluations are determined by the application of the Schedule 
For Rating Disabilities, which assigns ratings based on the 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's disability.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability, and incoordination.

The veteran's service-connected tendonitis of the right 
shoulder has been rated by the RO under the provisions of 
Diagnostic Code (DC) 5099-5019 as analogous to bursitis.  
Under the provisions of Diagnostic Code 5019, bursitis (or 
analogous disability) is rated on the limitation of motion of 
the affected parts, as degenerative arthritis.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5019.  Therefore, the Board must 
turn to Diagnostic Code 5201, which provides the rating 
criteria for evaluation of limitation of motion of the arm.  
A 20 percent rating is warranted when motion is limited at 
shoulder level; a 30 percent rating is warranted when motion 
is limited midway between side and shoulder level; and a 40 
percent rating is warranted when motion is limited to 25 
degrees from side.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5201.  Normal forward flexion and abduction of the shoulder 
are from 0 degrees to 180 degrees with 90 degrees being at 
shoulder level.  See 38 C.F.R. § 4.71, Plate I.  

An October 2003 VA examination report of record also shows 
"Full active range of motion" for the right shoulder with a 
corresponding x-ray study medically interpreted to be 
"negative" for any abnormalities.  The October 2003 VA 
examination report did note that there was pain associated 
with the movement of the right shoulder, although is was 
reported that "Most of the time it is pain free."

The most recent VA examination report, dated November 2006, 
more adequately addresses any functional limitation of the 
right shoulder due to factors such as pain.  The November 
2006 report shows that the veteran still has "full" range 
of motion in all respects, and is "without pain" upon 
initial testing.  The report acknowledges that the veteran 
experiences "slight pain in the right shoulder at the 
endpoint of range of motion with three repetitions."  Even 
taking pain into consideration, there is no suggestion that 
this "endpoint" pain limits the veteran's range of motion 
to the shoulder level.  No other medical evidence of record 
contradicts this finding.  Thus, an increased rating is not 
warranted under Diagnostic Code 5201.

The Board notes that under Diagnostic Code 5003, arthritis 
established by x- ray findings will be rated on the basis of 
limitation of motion under the appropriate Diagnostic Code(s) 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate Diagnostic 
Codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, x-ray evidence of 
involvement of 2 or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations, 
warrants a 20 percent evaluation.  X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joints warrants a 10 percent evaluation.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

In this case, the November 2006 VA examination report shows 
that the veteran's right shoulder retains a full normal range 
of motion.  It is noted that the veteran experiences "slight 
pain" upon repetition of motion which "worsens somewhat" 
with additional repetitions.  However, the examination report 
explains that this pain occurs as the "endpoint" of the 
motion and "There is no decrease in range of motion, loss of 
strength, or endurance with repetitive motion."  Although 
the Board recognizes that there is some pain associated with 
repetitive motion of the veteran's right shoulder, the 
November 2006 VA examination report contemplates and 
addresses this factor and is specific in documenting findings 
showing no associated limitation of motion, even upon 
repetitive motion and the associated "slight pain."  Thus, 
the Board can find no basis for assigning a compensable 
rating based upon limitation of motion, even with 
consideration of functional loss in accordance with DeLuca, 
supra.

The Board also notes that the provisions of Diagnostic Code 
5003 regarding assignment of ratings in the absence of 
limitation of motion are not for application in this case.  
The veteran's right shoulder disability is being rated 
through application of Diagnostic Code 5099-5019; the 
provisions of Diagnostic Code 5003 regarding ratings in the 
absence of limitation of motion are expressly inapplicable 
for rating conditions under Diagnostic Codes 5013-5024 
inclusive.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003, Note 
2.

The Board has also considered whether any other Diagnostic 
Codes pertaining to the shoulder and the arm may be 
applicable in this case.  Diagnostic Code 5200 provides 
ratings for ankylosis of the scapulohumeral articulation.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5200.  However, there 
is no suggestion in the evidence or the veteran's contentions 
that there is ankylosis of the scapulohumeral articulation 
for a rating under Diagnostic Code 5200.  

Diagnostic Code 5202 provides ratings for malunion, nonunion, 
dislocation, or other pertinent impairment of the humerus.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5202.  However, there 
is no suggestion in the evidence or the veteran's contentions 
that there is malunion, nonunion, dislocation, or other 
pertinent impairment of the humerus for a rating under 
Diagnostic Code 5202.

Diagnostic Code 5203 provides ratings for malunion, nonunion, 
dislocation, or other pertinent impairment of the clavicle or 
scapula.  See 38 C.F.R. § 4.71a, Diagnostic Code 5203.  
However, there is no suggestion in the evidence or the 
veteran's contentions that there is malunion, nonunion, 
dislocation, or other pertinent impairment of the clavicle or 
scapula for a rating under Diagnostic Code 5203.

The Board additionally observes that the November 2006 VA 
examination report actually attributes all of the symptoms 
found to "mild degenerative arthritis" and expressly does 
not find symptoms of the service-connected right shoulder 
tendonitis.  The report explains that "tendinitis [sic], as 
reported on her separation exam in 2003, is not found on 
today's examination."  This medical finding further weighs 
against the veteran's claim for a compensable disability 
rating for the service-connected right shoulder tendonitis.

The Board has carefully reviewed the veteran's own testimony 
and contentions and the Board understands fully the veteran's 
belief that the severity of her service-connected right 
shoulder tendonitis warrants a compensable rating.  However, 
the Board must rely upon competent medical evidence to 
determine the diagnosis or clinical features of a disease or 
disorder.  The Board may not draw its own medical conclusions 
in reaching a decision.  Colvin v. Derwinski, 1 Vet.App. 171 
(1991).  While the veteran, as a lay person, is competent to 
provide evidence regarding injury and symptomatology, she is 
not competent to provide evidence regarding diagnosis or the 
clinical severity of a disability.  See Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  Only a medical 
professional can provide evidence of diagnosis or clinical 
severity of a disease or disorder, and in this case the 
preponderance of the competent medical evidence is against 
the claim.

The potential application of extraschedular provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered but the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board finds that there has been no showing by the veteran 
that the service-connected disability at issue has resulted 
in marked interference with employment beyond that 
contemplated by the rating schedule or that the service-
connected disability has necessitated frequent periods of 
hospitalization.  Under these circumstances, the Board finds 
that the veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet.App. 337 (1996); Shipwash v. Brown, 8 Vet.App. 218, 227 
(1995).

The provisions of 38 U.S.C.A. § 5107 regarding reasonable 
doubt have been considered in reviewing the evidence of 
disability resulting from the veteran's right shoulder 
disability.  However, the weight of the evidence of record is 
against a compensable rating for the right shoulder 
disability.  Thus, the provisions regarding reasonable doubt 
are not applicable and the claim must be denied.


ORDER

The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


